             Case 2:16-cv-01109-RSM Document 308 Filed 06/16/20 Page 1 of 2




 1
 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE
 7
 8   CHI CHEN, et al.,                                  Case No. 16-1109RSM
 9                   Plaintiffs,                        ORDER GRANTING MOTION FOR
10                                                      ATTORNEY WITHDRAWAL
                         v.
11
     U.S. BANK NATIONAL ASSOCIATION, et
12   al.,
13
                     Defendants.
14
            This matter comes before the Court on a Motion filed by counsel for defendant Sima
15
16   Muroff. Dkt. #304. Consistent with Local Rules 83.1(d)(1) and 83.2(b)(1), attorney Eric B.

17   Swartz requests that the Court permit him to withdraw as Defendant Sima Muroff’s counsel in
18
     this case. Defendant Muroff’s counsel certified that all parties, including Muroff, were served
19
     with this Motion. There are no pending matters before the Court that require a response or
20
     appearance by Muroff.
21
22          The Court has reviewed the Motion and based on the entirety of the record the Court

23   hereby finds and ORDERS that the Motion, Dkt. #304, is GRANTED. The Clerk of the Court
24
     shall update the docket to remove Mr. Swartz as counsel for Muroff, who can now be reached
25
     via mail at 623 West Hays St., Boise, ID 83702, and by phone at 208-634-8014.
26
27
28



     ORDER GRANTING MOTION FOR ATTORNEY WITHDRAWAL - 1
          Case 2:16-cv-01109-RSM Document 308 Filed 06/16/20 Page 2 of 2




 1
 2       DATED this 16th day of June, 2020.

 3
 4
 5
 6
                                              A
                                              RICARDO S. MARTINEZ
 7                                            CHIEF UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTION FOR ATTORNEY WITHDRAWAL - 2
